ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.

In response to Applicant’s arguments regarding Claim 1 that the prior art of record does not teach or suggest “generating a process simulation model comprising a defect rate based on the selected source candidate,”  Examiner respectfully disagrees for the reasons stated in the Final Rejection filed 6/17/2022 in addition to the following.
Examiner directs Applicant to Slachter paragraphs [0157]-[0159] and [0324], wherein a process model, e.g. SMO, is used for a simulation to optimize a merit function, the process model based on a selected source and the merit function being a defect metric.  A failure rate distribution is inserted into the relationship between a first parameter and a second parameter of the process model for the simulation, which is a probability of defect occurrence or a defect rate.  The insertion of the failure rate distribution into the process model is therefore generating a process simulation model comprising a defect rate.  This meets the claim limitations as currently claimed, and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

Applicant’s remaining arguments regarding the remaining independent and dependent claims have been fully considered but are not persuasive for the reasons stated above or they are directed towards newly added claim limitations which are not entered for the reasons stated in the attached PTOL-303, see NOTE.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851